1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   CHARLES GOODS,                                  )   Case No.: 1:17-cv-01009-AWI-JLT
                                                     )
12                  Plaintiff,                       )   ORDER DENYING PLAINTIFF’S SECOND
                                                     )   MOTION FOR COPIES
13          v.                                       )
14                                                   )   (Doc. 10)
     BAKERSFIELD POLICE DEPT.,
                                                     )
15                                                   )
                    Defendant.                       )
16
17          On August 7, 2019, Plaintiff filed a request for copies of documents in this case. (Doc. 8) The

18   Court denied the request, because the matter has been closed for more than eighteen months and the

19   copies were not necessary for the prosecution of the matter. (Doc. 9 at 2) On August 26, 2019,

20   Plaintiff filed a second motion for copies in this action. (Doc. 10) Again, Plaintiff fails to explain why

21   he needs copies of documents from this action, which was dismissed without prejudice due to

22   Plaintiff’s failure to prosecute and failure to comply with the Local Rules on January 8, 2018.

23          As Plaintiff was previously informed, he may purchase a copy of records on the docket at the

24   Clerk’s Office at the Robert E. Coyle Federal Courthouse, 2500 Tulare Street, Room 1501, Fresno, CA

25   93721, 559-499-5600.

26   ///

27   ///

28   ///

                                                         1
1         Accordingly, the Court ORDERS:

2         1.    Plaintiff’s second motion for copies (Doc. 10) is DENIED; and

3         2.    No further filings will be accepted in this action.

4
5    IT IS SO ORDERED.

6      Dated:   August 29, 2019                             /s/ Jennifer L. Thurston
7                                                   UNITED STATES MAGISTRATE JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
